                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

WESLEY JONES                                                                    PLAINTIFF

VS.                                  5:18-CV-105-BRW-BD

JAMES HAMPTON                                                                 DEFENDANT

                                             ORDER

       I have received a Recommended Disposition (“Recommendation”) from Magistrate

Judge Beth Deere. After carefully considering the Recommendation and Mr. Jones’s objections,

and after a de novo review of the record, I approve and adopt the Recommendation in all

respects.

       Defendant Hampton’s motion for summary judgment (Doc. No. 18) is GRANTED. Mr.

Jones’s claims are DISMISSED, without prejudice, based on his failure to exhaust his

administrative remedies.

       The Clerk is instructed to close this case.

       IT IS SO ORDERED, this 5th day of November, 2018.



                                                     /s/ Billy Roy Wilson _______________
                                                     UNITED STATES DISTRICT JUDGE
